FILED
                             NOT FOR PUBLICATION                             JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FAUZAN FASYA,                                    No. 08-72435

               Petitioner,                       Agency No. A095-427-538

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Fauzan Fasya, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order summarily affirming his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

         The record does not compel the conclusion that Fasya established he

suffered past persecution when he witnessed two Chinese people being beaten. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003). Substantial evidence

supports the agency’s finding that, even as a member of a disfavored group of

Chinese Indonesians, Fasya has not established a well-founded fear of future

persecution because there is no evidence that he faces an individualized risk of

harm. Cf. Sael v. Ashcroft, 386 F.3d 922, 925(9th Cir. 2004); see Lolong v.

Gonzales, 484 F.3d 1173, 1179 (9th Cir. 2007) (en banc). Accordingly, Fasya’s

asylum claim fails.

         Because Fasya failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Fasya failed to establish it is more likely than not that he will be tortured if

returned to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).


                                            2                                    08-72435
PETITION FOR REVIEW DENIED.




                       3      08-72435